DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Specification discloses that “the build material 11 contains a phosphor component” (Specification, ¶ [0189], line 5) and “the build material 11 emits light.” The underlying term “the build material 11” should be corrected to “the support material 11.”
Appropriate correction is required.

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
Claim 11 recites the limitation “wherein in the inspection is manual,” and the limitation should be corrected to “wherein [[in]] the inspection is manual.”
Claim 14 recites the limitation “the support material has not be sufficiently removed,” and the limitation should be corrected to “the support material has not been sufficiently removed,”
Claim 16 recites the limitation “a substrate formed from build material having an outside surface defining a plurality of openings that individually vary in size according to a dimension of the opening.” It is suggested to correct the underlying term to be corrected to “each opening.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the phosphor component has a peak photoluminescence emission wavelength of 450 to 750 nanometers (nm), the illumination has a peak wavelength that is less than the photoluminescence emission wavelength.” There is insufficient antecedent basis for the underlying limitation “the photoluminescence emission wavelength.” Also, the underlying limitation renders the claim unclear because it is unclear whether (1) the illumination has a peak wavelength that is less than the (“peak”) photoluminescence of 450 to 750 nm (i.e., for example, the illumination (excitation wavelength) could have a peak wavelength 500 nm when the phosphor has a peak emission wavelength of 600 nm, or (2) the illumination has a peak wavelength that is less than the (“range” of) photoluminescence of 450 to 700 nm (i.e., the illumination (excitation wavelength) should always have a peak wavelength that is 
Claim 13 recites the limitations “the 3D article includes a build material wall that encloses a hollow cavity and includes a portion of support material” (lines 1-2), and the limitation renders the claim unclear. It is unclear whether the underlying “support material” means (1) a support material ink (claim 1, line 3-5), or (2) some other support material. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 13 recites the limitations “if support material is left in the hollow cavity” (lines 5-6), and the limitation renders the claim unclear. It is unclear whether the underlying “support material” means (1) a support material ink (claim 1, line 3-5), (2) a portion of support material (claim 13, lines 2), or (3) some other support material. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 16 recites the limitation “a substrate formed from build material,” and the limitation renders the claim unclear. It is unclear whether the underlying “build material” mean (1) a build material ink (claim 1, line 3), or (2) some other build material. For the purpose of examination, either of these interpretations would read on the claim. 
Claims 16 recites the limitation “the sacrificial portions are formed from a support material that includes a phosphor component,” and the limitation renders the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 20150190964 A1) in view of Avakian (US 20190001569 A1).
Regarding claim 1, Okamoto teaches a method of manufacturing a three-dimensional (3D) article (abstract) comprising:
forming the three-dimensional article in a layer-by-layer manner (abstract, claim 1; a method for manufacturing a three-dimensional shaped article by laminating layers formed by discharging and curing inks) including:
supplying inks to a printhead assembly (ink discharge units 4, 5) including a build material ink (substantive section-forming ink 11′) and a support material ink (sacrificial layer-forming ink 12′) (¶ [0101]: a first ink discharge unit (substantive section-forming ink applying means) 4 for discharging the substantive section-forming ink 11′, a second ink discharge unit (sacrificial layer-forming ink applying means) 5 for discharging the sacrificial layer-forming ink 12′; FIGURE 3); 
printing a layer of the three dimensional article using the printhead (4, 5) assembly (¶ [0053]: ink discharge steps (FIGS. 1A, 1C, 1E) in which a substantive section-forming ink (first ink) 11′ comprising a curable resin and a 
repeating supplying and printing (¶ [0053]: ink discharge steps and curing steps are sequentially repeated to obtain a provisional molded article 10′; FIGURES 1A-1F) until the three-dimensional article (provisional molded article 10′) is fully formed including a support structure (12) formed by the support material ink (12′) (¶ [0053]; ¶ [0050]-¶ [0069]: for forming a 3D article; ¶ [0070]-¶ [0081]: for curing and layer formation; FIGURE 1G);
processing the three-dimensional article to remove the support material ink (¶ [0053]: a sacrificial layer removal step in which the sacrificial layers 12 are removed; ¶ [0082]-¶ [0096]; FIGURE 1H). 
Moreover, Okamoto teaches that after the inks (the substantive section-forming ink 11′ and the sacrificial layer-forming ink 12′) have been applied (discharged) in the ink discharge steps, the curing components (curable resins) included in the inks (the substantive section-forming ink 11′ and the sacrificial layer-forming ink 12) are cured (FIGS. 1B, 1D, 1F), and therefore, this produces the layer 1 having the substantive section 11 and the sacrificial layer 12 (¶ [0071]). Thus, sacrificial layer-forming ink 12′ (i.e., support material ink) in a liquid state changes its phase into a solid-state of the sacrificial layer 12 by curing. 
Okamoto does not specifically teach that (1) the support material ink includes a phosphor component, and (2) the method includes (a) illuminating the three-dimensional article with electromagnetic radiation, (b) inspecting the three-dimensional article for photoluminescence that is responsive to the illumination, and (c) verifying whether the support material has been sufficiently removed by the processing based upon the inspection.
Avakian teaches certain polymeric materials useful to support a polymer article made by 3D Printing, alternatively known as fused deposition modeling or additive manufacturing (¶ [0002], and it has been found that cyclic olefin copolymer (COC) and cyclic olefin polymer (COP) meet the requirements such as viscosity vs. shear rate similar to the build material, difference in coefficient thermal expansion properties between the build material and the support material, adequate thermal stability, no contamination of the build material (¶ [0005]-¶ [0010]). Avakian also teaches that COC and COP are inherently clear and hence can be colored or rendered fluorescent or identified by some other marker (radio-opaque, Near Infrared pigment, metal, etc.) to help distinguish the support material from the build material when it is time to remove all support material from the build material (¶ [0011]). It is intrinsic that the support material rendered fluorescent includes a phosphor (i.e., fluorescent dye) that exhibits luminescence (i.e., photoluminescence, for example, in visible light), and it would be obvious that the phosphor would illuminate when electromagnetic radiation (for example, UV light) is irradiated to the 3D article, and the photoluminescence from a residual support material would be used to inspect the 3D article and to verify whether the support material has been fully removed from the support removal process.
Okamoto to use the support material including a fluorescent dye as taught by Avakian as a way of improving the visibility of the support material in order to yield known results or a reasonable expectation of successful results of making it possible to reliably prevent at least a portion of the support layer from unintentionally remaining in the 3D article during the cleaning process of the support material and further inspecting and verifying the 3D article using UV illumination whether the portion of the support layer is sufficiently removed from the final 3D article (Avakian, ¶ [0011]). 
Regarding claims 4-6, Okamoto teaches the liquid used in the sacrificial layer removal step would vary depending on the constituent materials of the substantive section 11 and the sacrificial layers 12, and the like, but examples that could be used include: water; methanol, ethanol, isopropyl alcohol, n-propyl alcohol, butanol, isobutanol, and other alcohols; or glycerin, ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, and other glycols (¶ [0086]). The liquid may comprise one or more species selected from these, and may also have: a water-soluble substance that produces hydroxide ions of sodium hydroxide, potassium hydroxide, sodium hydrogen carbonate, or organic amines in order to improve the dissolubility of the sacrificial layers; a surfactant that facilitates separation of the sacrificial layers that have been peeled off, or the like that is mixed therein (¶ [0086]). 
Regarding claims 7 and 10, modified Okamoto, as applied to claim 1, teaches all the claimed limitation but does not explicitly teach that (1) the illumination occurs 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C). 
	Here, whether the illumination occurs concurrently with the inspection or inspection is performed after the illumination does not patentably distinguish the processes because the processes are substantially identical or equivalent in terms of function and result of detecting residual support material. Thus, claims 7 and 10 are rejected under 35. U.S.C. 103. 
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Avakian as applied to claim 1 above, and further in view of Otake (US 20160145455 A1) and further as evidenced by Wikipedia (Wikipedia search results of Rhodamine 6G and Rhodamine B; see the attached NPL). 
Regarding claim 2, modified Okamoto teaches all the claimed limitations but does not specifically teach that the phosphor component has a peak photoluminescence emission wavelength of 450 to 750 nanometers (nm) and a photoluminescence yield of 0.1 to 1.
Otake teaches a liquid composition, and apparatus and method of making a 3D- shaped article using the liquid composition (¶ [0003], ¶ [0025]). The liquid composition 
Wikipedia teaches that rhodamine 6G has an emission peak at 590 nm (i.e., visible light) with a quantum yield of 0.95 (NPL: Wikipedia – Rhodamine 6G (published 02 April 2018), page 2, 1st paragraph), and rhodamine B has an emission peak around 610 nm (i.e., visible light) with a quantum yield of 0.65 in basic ethanol (NPL: Wikipedia – Rhodamine B (published 01 February 2018), page 1, 3rd paragraph).  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the fluorescent dye of modified Okamoto with a rhodamine dye such as rhodamine 6G or rhodamine B as taught by Otake in order to yield known results or a reasonable expectation of successful results of obtaining a .   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, Avakian, Otake, and as evidenced by Wikipedia, as applied to claim 2 above, and further in view of Chopra et al. (US 20180105705 A1, hereinafter Chopra) and Jaker et al. (US 20160122541 A1, hereinafter Jaker).
Regarding claim 3, modified Okamoto teaches all the claimed limitations but does not specifically teach that the support material ink includes (1) 50-80 weight percent of a phase change wax component, (2) 5-50 weight percent tackifier component, and (3) 0.01-5 weight percent phosphor component.
Chopra teaches a support material for use in additive manufacturing including greater than about 30 % up to about 70 % by weight of a C12 to C18 fatty alcohol ethoxylate, about 30 % to about 70 % by weight of a C16 to C22 fatty alcohol, and a tackifier, wherein a transition temperature measured as the temperature immediately before phase change, based on viscosity measurement, is less than about 65° C (abstract, ¶ [0005]), and devised to provide a hybrid support material that is both washable and meltable for fast processing at modest temperature and reducing the formation of troughs and warping of the support material (¶ [0004], ¶ [0023]). The ratios between fatty alcohol ethoxylate and fatty alcohol can be adjusted to alter the melting point of the support material for compatibility with the desired build material such that the build material structural integrity is not compromised at the melting temperature of the support material (i.e., the support material includes a phase change wax). Thus, the Chopra’s disclosed range (60 % - 100% by weight), both claimed ranges have an overlapping range of 60% to 80%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). Moreover, as one embodiment, the support material includes 5 % of tackifier by weight (table 4, sample #1). Thus, Chopra’s disclosed range of 5 % of tackifier anticipates the claimed range of a tackifier component (5 % - 50 % by weight). However, although Chopra teaches that the support material may further comprise a colorant such as a dye or a pigment (¶ [0024]), Chopra does not explicitly teach a specific weight percent of the colorant in the support material. 
Jaker teaches a support material for use in an additive manufacturing system to print a support structure for a three-dimensional part (abstract). The support material includes a base resin and a dispersed resin (abstract), and the resins may be also be compounded with one or more additional additives, if desired, such as colorants, and in embodiments that include colorants, the preferred concentration of the colorants in the support material range from about 0.1 % to about 5 % by weight, and suitable colorants include titanium dioxide, barium sulfate, carbon black, and iron oxide, and may also include organic dyes and pigments. Thus, the claimed range of the phosphor component (0.01 % to 5 % by weight) is anticipated by Jaker’s disclosed range of organic dye (0.1% to about 5 % by weight). 
modified Okamoto to include 60 % or more of the mixture of fatty alcohol ethoxylate and fatty alcohol (i.e., as a phase change wax component) and 5 % of tackifier as taught by Chopra in order to obtain a hybrid support material that is both washable and meltable for fast processing at modest temperature and reducing the formation of troughs and warping of the support material (Chopra: ¶ [0004], ¶ [0023]), and further to include 0.1 % to 5 % of the colorant as taught by Jaker, in order to yield known results or a reasonable expectation of successful results of obtaining easily distinguishable support material from the build material so as to effectively remove all the support material after the additive manufacturing process.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Avakian as applied to claims 1 and 7 above, further in view of Otake and Wikipedia (Wikipedia search results of Fluorescence Spectroscopy; see the attached NPL), and further as evidenced by Wikipedia (Wikipedia search results of Rhodamine 6G and Rhodamine B; see the attached NPL). 
Regarding claim 8 and 9, modified Okamoto (Okamoto in view of Avakian and Otake, and as evidenced by Wikipedia), as presented above regarding claim 2, teaches all the claimed limitations, and motivation to combine applied to claim 2, equally applies here, but does not specifically teach that (1) the illumination has a peak wavelength that is less than the photoluminescence emission wavelength (claim 8), and (2) the illumination is with ultraviolet light (claim 9). 
Wikipedia teaches that fluorescence spectroscopy involves using a beam of light, usually ultraviolet (UV) light, that excites the electrons in molecules of certain compounds and causes them to emit light, and various light sources may be used as excitation sources, including lasers, LED, and lamps such as xenon arcs and mercury-vapor lamps (NPL: Wikipedia – Fluorescence spectroscopy, page 1, 1st paragraph). Of note, UV light has a shorter peak irradiation wavelength than a visible light wavelength. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to illuminate the fluorescent dye of modified Okamoto with ultraviolet light as taught by Wikipedia in order to yield known results or a reasonable expectation of successful results of effective and universal excitation of various fluorescent dyes with commercially and readily available light sources.   
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Avakian as applied to claim 1 above, and further in view of Dentinger (US 20180154581 A1) and Perez et al. (US 20160159010 A1, hereinafter Perez). 
Regarding claims 11 and 12, modified Okamoto teaches all the claimed limitations but does not explicitly teach that (1) the inspection is manual (claim 11), and (2) the inspection is performed by an automated camera system (claim 12). 
Dentinger teaches 3D printing techniques including sacrificial material or support materials (abstract). The sacrificial materials can include one or more additive materials and optionally with a marking material (¶ [0031]). The sacrificial material can be water-soluble so that once water is applied (e.g., by spraying, rinse, soaking, immersion, or combinations thereof) to the entire part and/or just the sacrificial material to remove the the part can be inspected, for example, to check for specific marking materials (e.g., by application and detection of visual light, fluorescing energy, ultrasound energy, radiation energy, or combinations thereof) to confirm removal of all, or at least a desired portion of the sacrificial material from the part material (¶ [0031]).
Perez teaches a 3D printing system with automated part removal to release the part from the printing surface which requires fewer user steps than known in the prior art (abstract). Prior art printer typically requires that once the printer is done printing, the part is removed manually, and after inspecting the quality of the part, the user decides if the part needs to be reprinted (i.e., manual inspection) (¶ [0004]; FIGURES 1 and 2). An embodiment of the invention includes a camera for assessing a part during and after the part has been printed (¶ [0032]; FIGURE3), and the finished part (quality inspected again by the computer vision subsystem) is removed and ready for pickup (¶ [0033]; FIGURE 4). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the inspection process of the 3D article of modified Okamoto to be performed by monitoring photoluminescence that is responsive to the illumination as taught by Dentinger, and further to be performed by manual as known in prior printing or to be performed by a computer-based vision system such as a camera as taught by Perez, in order to obtain know results or a reasonable expectation of successful results of authenticating the quality of the 3D article that presents visually detectable information such as appearance or fluorescent emission from the 3D article. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Avakian as applied to claim 1 above, and further in view of Swanson et al. (US 20160193791 A1, hereinafter Swanson) and Kozlak et al. (US 20150001750 A1, hereinafter Kozlak). 
Regarding claim 13, modified Okamoto teaches all the claimed limitations including the support material ink includes a phosphor and the support material illuminate under irradiation (see regarding claim 1), but does not specifically teach that the 3D article includes a build material wall that encloses a hollow cavity and includes a portion of support material within the hollow cavity before post-processing, illumination is performed through the build material wall and to the cavity, the inspection includes detecting photoluminescence emission that passes through the build material wall to determine if support material is left in the hollow cavity after the processing.
Swanson teaches a method for producing three-dimensional parts, which includes printing the three-dimensional parts and associated support structures onto soluble build sheets, marking each three-dimensional part with information relating to the three-dimensional part, and removing the associated support structures and the soluble build sheets from the printed three-dimensional parts with an aqueous solution using a support removal process (abstract). The method includes printing a support structure and the 3D part onto the secured film, applying a marking to the 3D part (e.g., with an ultraviolet-fluorescent material), exposing the support structure and the 3D part with the applied marking to an aqueous solution to remove the support structure from the 3D part, where the marking remains applied to the 3D part after removing the support structure, reading the marking on the 3D part after removing the support Swanson also teaches that the 3D part 22 may be marked with the information (e.g., workflow-control information) using any suitable technique, and in one preferred embodiment, the information is marked on (or in) 3D part 22 with a UV-fluorescent material that is substantially invisible to the naked eye under normal lighting conditions (¶ [0063]). Swanson teaches all the claimed limitations, but does not specifically teach that a portion of fluorescent material is enclosed in a hollow cavity of a build material wall. 
Kozlak teaches a method for building a three-dimensional object containing an identification (ID)-tag insert, the method comprising performing a build operation to form layers of the three-dimensional object using a layer-based additive technique, placing the ID-tag insert on at least a portion of the layers during the build operation, and reading information from the ID-tag insert (abstract). The ID-tag insert may include information relating to one or more post-build operations to be performed on the 3D object, such as support structure removal, surface smoothing processes, cooling operations, cleaning operations, machining, benching, painting, packaging, and combinations thereof, and allows the manufacturer to readily identify which post-build operations are required before the 3D object may be shipped to the customer (¶ [0029]). Suitable techniques for building 3D objects containing embedded ID-tag inserts are illustrated in FIGURES 2A-2C, 3A-3C, 4A-4C, 5, and 6, pursuant to steps 18-22 of method 10 shown in FIGURE 1 (¶ [0038]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of 3D printing including a fluorescent supporting material modified Okamoto to print a marking on individual 3D articles using the fluorescent supporting material as taught by Swanson, in order to obtain known results or a reasonable expectation of successful results of printing the fluorescent making with minimum modification of the 3D printing process by using the already-established phosphor-containing supporting material, and further to modify the marking to be embedded in building 3D object as taught by Kozlak, in order to obtain known results or a reasonable expectation of successful results of yielding a sustainable marking on the 3D article that would survive during the post-processing (Kozlak: ¶ [0029]), and thus, the modification enables to track and identify all the manufactured 3D objects during a continuous, large-volume, and various 3D manufacturing process and following post-processes such as cleaning and further fabrication.    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Avakian as applied to claim 1 above, and further in view of Hoover et al. (US 20170239893 A1, hereinafter Hoover). 
Regarding claim 14, modified Okamoto teaches all the claimed limitations but does not specifically teach that the method further comprises processing the three-dimensional article to remove the support material ink a second time if the verification determines that the support material has not been sufficiently removed.
Hoover teaches a method of operating a cleaning system that removes support material from parts made by a three-dimensional printer, and the method includes generating image data of the cleaned areas with an image sensor so the removal of the support material can be confirmed, and if an area is not sufficiently cleaned, the cleaning operation can be repeated (abstract, ¶ [0018]-¶ [0019]; FIGURES 2 and 3).
modified Okamoto to be repeated a second time or even several times until the removal of the support material is completed and confirmed by the image data of the cleaned area, as taught by Hoover, in order to obtain known results or a reasonable expectation of successful results of yielding a thoroughly cleaned final 3D article. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Avakian as applied to claim 1 above, and further in view of Rose et al. (US 20110029114 A1, hereinafter Rose). 
Regarding claim 15, modified Okamoto teaches all the claimed limitations but does not specifically teach that the three-dimensional article is a manufacturing test coupon and wherein verifying includes determining whether the processing is within a specification based on the inspection.
Rose teaches a method and a system for producing a test article having embedded features of calibration targets or simulated defects for nondestructive evaluation (NDE), and the method can further include converting the combined representation to a layer-by-layer format including manufacturing parameters for additive manufacturing, and producing the test article with an additive manufacturing process (abstract). The exemplary method 100 enables the direct manufacture of calibration (or reference) standards for implementation in assessing and/or validating the performance of various NDE methods for industrial, medical or other applications, and an exemplary calibration standard can include a test article that includes one or more features placed within or adjacent to the surface of the test article to represent 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of manufacturing 3D article of modified Okamoto to include a step of manufacturing a test article adapted for the evaluation of various manufacturing processes as taught by Rose in order to obtain known results or a reasonable expectation of successful results of assessing and/or validating the performance of the apparatus and the manipulation method without destructing the 3D product for industrial, medical or other applications (Rose: ¶ [0032]). 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 16, modified Okamoto (Okamoto in view of Avakian and Rose), as applied to claim 15, teaches all the claimed limitations but does not specifically teach that the test coupon includes: 
a substrate formed from build material having an outside surface defining a plurality of openings that individually vary in size according to a dimension of the opening; and 
a plurality of sacrificial portions that at least partially close the plurality of openings, the sacrificial portions are formed from a support material that includes a phosphor component; 

	Hertling et al. (US 20200122391 A1, hereinafter Hertling) teach a finishing system for a 3D printed part, including a sensor to detect a marking on a portion of the 3D printed part, and a post-processing component of the system may perform a finishing operation on the portion of the 3D printed part while the marking is detected on the 3D printed part. A “marking” refers to a physical characteristic or physical property applied to or incorporated into a layer of a 3D printed part, the marking may be a fluorescent color that appears under UV light, a UV or near infrared (IR) color (¶ [0015]). a 3D printed part may include multiple markings, the multiple markings may be incorporated into an outer layer(s) of the 3D printed part, and the marking may have any shape and/or thickness (¶ [0015]). Hertling also teach that the post-processing component comprises a nozzle to eject a fluid towards the portion of the 3D printed part according to the marking (claim 6, ¶ [0023], ¶ [0027]), and in one such example, movement subsystem 140 may move the 3D printed part relative to nozzle 125 when a marking is no longer detected (i.e., cleaning process is completed when a fluorescent marking is completely removed) (¶ [0037]; FIGURE 1B). 
	However, Hertling still does not specifically teach that the marking has a plurality of openings filled with a sacrificial portions (i.e., marking) with a various dimension in size, and the determination of the post-processing of removing the support material is based on a dimensional range of the openings that are cleared of the sacrificial portions.  Thus, although Hertling teaches a reasonable motivation to combine with modified Okamoto as applied to claim 15, Okamoto in view of Avakian, Rose, and Hertling does not teach all the claimed limitations, and therefore, claim 16 would be allowable. 
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as being dependent from the allowable claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeSimone (US 20200130266 A1, hereinafter DeSimone) teaches an integrated additive manufacturing system including a support material, an ID-tag, a support material removal process. 
Okamoto (US 20160263829 A1) teaches three-dimensional modeling apparatus, manufacturing method, and a computer program, and the sacrificial-layer-forming ink may contain components such as pigments and dyes. 
Cahn (US 20180001570 A1) teaches a means to authenticate the manufacture of additive manufacturing parts to a third party using witness artifacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                             
/LEITH S SHAFI/Primary Examiner, Art Unit 1744